DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 08/26/2021 is acknowledged.
Claims 1, 3-6, 13 and 15 have been amended.  Claims 10-12, 14 and 16-30 and  have been canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings were received on 08/26/2021.  These drawings are approved.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
- Claims 4-6, the term "greater than or equal to about 300 psi” or  “greater than or equal to about 300 psi to about 800 psi” or “greater than or equal to about 500 psi” is a relative term which renders the claim indefinite.  The term "about 300 psi” or “about 300 psi to about 800 psi” or “about 500 psi is not defined by the claim, the specification (see page 1, para. [0004], line 3; page 6, para. [0029] and page 8, para. [0036]) does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Accordingly, the term “about” should be avoided/should not be used in the claim language.
	- The conflict/inconsistency terminology between the claim subject matter and the specification disclosure that renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings (i.e.: the following limitations "greater than or equal to about 300 psi” or  “greater than or equal to about 300 psi to about 800 psi” or “greater than or equal to about 500 psi” recited in claims 4-6). Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.
	For the purpose of this Office action, the claims 4-6 will be examined as best understood by the examiner.

Claim Objections
4.	Claims 2 and 4-9 objected to because of the following informalities:  
Claim 2: page 4, line 2, “the assembly” should be changed to --the high suction pressure thrust load balance assembly-- for clarity and consistency in the claim language.
Claims 4-9:  “The high suction pressure load balance assembly” should be changed to -- The high suction pressure thrust load balance assembly -- since these claims depend on claims 1, 3 and 4.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svenska (Publication Number GB1026165).   
	Regarding claim 1, as shown in Fig. 1, Svenska  discloses a high suction pressure thrust load balance assembly (see page 3, lines 112-130 to page 4, lines 1-9) configured for use with a single screw compressor (see page 1, lines 9-10) comprising a sealing baffle (read by the examiner as a piston 48) that is keyed to (see page 4, lines 1-8), so as to be rotatable along with, a main rotor drive shaft 26 of the single screw compressor, wherein the sealing baffle 48 is configured to create a force or load to counteract an axial force of the main rotor drive shaft created during rotation of the main rotor drive shaft (see page 2, lines 96-130 to page 3, lines 1-6 and page 4, lines 24-45).   
Note that in claim 1, the limitation “for use with a single screw compressor” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).
	Regarding claim 2, Svenska discloses wherein the assembly is positioned in an area between one or more roller bearings 30 (see page 2, lines 71-78) and one or more seals 46 (see page 3, lines 95-102 and page 3, lines 128-130 to page 4, lines 1-2).     
	Regarding claim 3, Svenska discloses wherein the single screw compressor comprises one or more shaft bearings 30, 32 and the high suction pressure load balance assembly 48 is structured to aid in preventing an excessive load on the one or more shaft bearings 30, 32 during operation of the compressor under a high input or suction pressure condition (see page 2, lines 57-86 and page 3, lines 98-120).   
	Regarding claim 7, Svenska discloses wherein the sealing baffle 48 is keyed to the main rotor drive shaft 26 using a keyway 49.   
	Regarding claim 9, Svenska discloses wherein the sealing baffle 48 has an outer surface comprising at least one groove (not numbered; however, read by the examiner as the labyrinth seal being formed on the perimeter of the sealing baffle/piston 48 - see page 4, lines 1-2 and Fig. 1).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Svenska in view of the legal precedent.
	Regarding claims 4-6, Svenska discloses the invention as recited above; however, Svenska fails to disclose the high input or suction pressure condition is about greater than or equal to about 300 psi or about greater than or equal to about 300 psi to about 800 psi or about greater than or equal to about 500 psi.   
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized a range of the high input or suction pressure condition, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).  
The results are predictable as providing a single screw compressor operates for long periods of time in a high suction pressure environment.
	Note that in the instant application the applicants have not disclosed any criticality for the claimed limitation.
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Svenska in view of the legal precedent.
	Regarding claim 8, Svenska discloses the invention as recited above; however, Svenska fails to disclose wherein the sealing baffle having an outer surface which is smooth.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have utilized  the sealing baffle having the smooth outer surface, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP §2144.04).  	Further, one would have been motivated to select the sealing baffle having the smooth outer surface, for the purpose of reducing friction between the components in the single screw compressor.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1, 3-4, 8-9, 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-10 of U.S. Patent No. 11,136,978B2. Although the claims at issue are not identical, they are not patentably distinct from each other because  the patent claims are more detailed and include all of the steps and limitations of the present invention. Thus, the application claims are broader than the patent claims and a person of ordinary skill making the invention set forth in the patent claims would also be making the claims of the instant invention. 
	Claims 2 and 5 are rejected by virtue of their dependence on claims 1 and 4.

Allowable Subject Matter
9.	Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Prior Art
10.	The IDS (PTO-1449) filed on 08/26/2021 has been considered.  An initialized copy is attached hereto.  


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746